Title: From Thomas Jefferson to Jean Baptiste Ternant, 17 February 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia Feb. 17. 1793.

I have duly received your letter of yesterday, and am sensible of your favor in furnishing me with your observations on the Statement of the commerce between our two nations, of which I shall avail myself for the good of both. The omission of our participation with your vessels in the exclusive transportation of our tobacco was merely that of the copy, as it was expressed in the original draught where the same circumstance respecting our whale oil was noted: and I am happy that your notice of it has enabled me to reinstate it before the Report goes out of my hand.
I must candidly acknolege to you that I do not foresee the same effect in favor of our navigation from the late reduction of duties on our tobaccos in France which you seem to expect. The difference in favor of French vessels is still so great as in my opinion to make it their interest to quit all other branches of the carrying business, to take up this: and as your stock of shipping is not adequate to the carriage of all your exports, the branches which you abandon will be taken up by other nations. So that this difference thrusts us out of  the tobacco carriage to let other nations in to the carriage of other branches of your commerce. I must therefore avail myself of this occasion to express my hope that your nation will again revise this subject and place it on more equal grounds.I am happy in concurring with you more perfectly in another sentiment, that as the principles of our governments become more congenial, the links of affection are multiplied between us. It is impossible they should multiply beyond our wishes. Of the sincere interest we take in the happiness and prosperity of your nation you have had the most unequivocal proofs. I pray you to accept assurances of sincere attachment to you personally, and of the sentiments of respect & esteem with which I am, Sir, Your most obedient & most humble servt

Th: Jefferson

